Exhibit 99.3 SILVERSUN TECHNOLOGIES, INC. UNAUDITED PRO FORMA CONDENSED CONSOLIDATED FINANCIAL STATEMENTS SILVERSUN TECHNOLOGIES, INC. Unaudited Pro Forma Condensed Consolidated Balance Sheets June 30, 2015 Historical Pro Historical SilverSun Productive Tech Forma Adjustments Pro Forma ASSETS Current assets Cash and cash equivalents $ $ ) a,c,g $ Accounts receivable, net - Inventory - - Unbilled services - - Prepaid expenses, other current assets - - Deferred tax asset - current - - Total current assets ) Property and equipment, net - Intangible assets, net - b,f Goodwill - - Deferred tax asset - - Deposits and other assets ) a Total assets $ LIABILITIES AND STOCKHOLDERS’ EQUITY Current liabilities Accounts payable $ $ $ - $ Accrued expenses - - Accrued interest - - Income taxes payable - - Line of credit - ) a - Note payable, related parties - ) a - Long term debt – current portion - Capital lease obligations – current portion - - Deferred revenue - Other liabilities - ) a - Total current liabilities ) Long term debt, net of current portion g,d Capital lease obligations, net of current portion - - Total Liabilities Commitments and contingencies Stockholders’ equity: Preferred stock, $0.001 par value; authorized 1,000,000 shares; No shares issued and outstanding - - - Series A Convertible Preferred Stock, $0.00 par value; authorized 2 shares; No shares issued and outstanding - - - Common stock: Par value $0.00001; authorized 75,000,000 shares; 4,346,252 shares issued and outstanding 44 ) a 44 Additional paid-in capital - e Accumulated deficit ) ) f,g,h ) Total stockholders’ equity ) Total liabilities and stockholders’ equity $ SILVERSUN TECHNOLOGIES, INC. Unaudited Pro Forma Condensed Consolidated Balance Sheets Six Months Ended June 30, 2015 Historical SilverSun Historical ProductiveTech Pro Forma Adjustments Pro Forma Revenues, net $ $ $ - $ Cost of revenues - Gross profit - Selling, general andadministrative expenses : Selling, general and administrative expenses - Shares-based compensation expense - - Depreciation and amortization f Total selling, general and administrative expenses Income from operations Other income (expense) Interest, net ) ) ) g ) Income, other - - Total other income (expense) Income before taxes ) Provision for income taxes - Net Income $ $ $ ) $ Net income per common share – basic and diluted $ $ Weighted Average Shares – basic and diluted SILVERSUN TECHNOLOGIES, INC. Unaudited Pro Forma Condensed Consolidated Balance Sheets Twelve Months Ended December 31, 2014 Historical SilverSun Historical ProductiveTech Pro Forma Adjustments Pro Forma Revenues, net $ $ $ - $ Cost of revenues - Gross profit - Selling, general andadministrative expenses : Selling, general and administrative expenses h Shares-based compensation expense - - Depreciation and amortization f Total selling, general and administrative expenses Income from operations Other income (expense) Interest, net ) ) g ) Income, other - - Total other income (expense) Income before taxes ) Provision for income taxes - Net Income $ Net income per common share – basic and diluted $ $ Weighted Average Shares – basic and diluted SILVERSUN TECHNOLOGIES, INC. Unaudited Pro Forma Condensed Consolidated Balance Sheets 1. Basis of Presentation SilverSun Technologies, Inc. (the “Company”) is an information technology company, and a value added reseller and master developer for Sage Software’s MAS 90/200/500 and ERP X3 financial and accounting software as well as the publisher of its own proprietary Electronic Data Interchange (EDI) software, “MAPADOC.”The Company focuses on the business software and information technology consulting market, and is looking for other opportunities to grow its business. The Company sells services and products to various end users, manufacturers, wholesalers and distributor industry clients located throughout the United States. On July 6, 2echnologies, Inc (SWK), a wholly owned subsidiary of Silversun Technologies, Inc., entered into an Asset Purchase Agreement with ProductiveTech, Inc. (PTI) a New Jersey corporation, and John McPoyle and Kevin Snyder in their individual capacity as Shareholders.In consideration for the acquired assets, SWK paid $500,000 in cash and issued a promissory note for $600,000 (the “Note”).The note is due in 60 months from the closing date and bears interest at a rate of two and one half (2.5%) percent.The monthly payments including interest are $10,645.Additionally in connection with the purchase agreement, SilverSun Technologies, Inc. (“SSNT”) issued 64,484 shares of common stock at $4.032 per share for a value of $260,000. ProductiveTech, Inc. (PTI) is incorporated in the state of New Jersey.PTI is engaged in the business of managed and hosted services, information technology consulting services and sales of computer hardware.Managed and hosted services include cloud services such as server backups and spam filtering. The unaudited pro forma balance sheet as of June 30, 2015 gives effect to the acquisition of ProductiveTech, Inc. as if it had occurred as of June 30, 2015, based on a preliminary price allocation. The unaudited pro forma statements of operations for the six months ended June 30, 2015 and the year ended December 31, 2014 combines the historical operating results of the Company for the respective periods and the historical operating results for ProductiveTech, Inc.,prepared under the assumption that the acquisition of ProductiveTech, Inc. had occurred as of January 1, 2014. The unaudited pro forma financial information is not necessarily indicative of the results of operations that would have been reported if the combination had actuallybeen completed as presented in the accompany unaudited pro forma combined condensed balance sheet and statements of operations. The unaudited pro forma combined condensed financial information presented is based on, and should be read in conjunction with, the historical financial statements and the related notes thereto for both the Company, as disclosed in its reports filed with the SEC, and ProductiveTech, Inc. SILVERSUN TECHNOLOGIES, INC. Unaudited Pro Forma Condensed Consolidated Balance Sheets 2. Explanation of Pro Forma Adjustments The following pro forma adjustments are included in the unaudited pro forma combined condensed balance sheet and/or the unaudited pro forma combined condensed statements of income. a. Elimination of items not assumed in the transaction b. An increase to intangible assets to reflect the estimated value of the assets acquired from ProductiveTech, Inc. on the closing date. c. A decrease in cash to acquire the assets from ProductiveTech, Inc. on the closing date. d. An increase to notes payable to acquire the assets from ProductiveTech, Inc. on the closing date. e. An increase to paid in capital to represent the common stock issued to acquire the assets from ProductiveTech, Inc. on the closing date. f. Amortization of acquired intangibles g. Payments and interest on loan to acquire the assets from ProductiveTech, Inc. h. Legal and accounting fees associated with transaction
